[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                             SEPTEMBER 25, 2009
                                  No. 09-10924                THOMAS K. KAHN
                              Non-Argument Calendar               CLERK
                            ________________________

                     D. C. Docket No. 08-00804-CV-J-32-TEM

CARLOS SALOMON,


                                                               Plaintiff-Appellant,

                                        versus

CITY OF JACKSONVILLE, FLORIDA,
a political subdivision of he State of Florida,
OFFICER DAMON QUENTIN JAMESON,


                                                            Defendants-Appellees.


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                (September 25, 2009)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       In his complaint in this case, Carlos Salomon alleges that Officer Damon

Quentin Jameson, a City of Jacksonville police officer, used excessive force when

arresting him in 1988 on charges of battery and resisting arrest with violence.

Salomon alleges that the excessive force caused him to sustain permanent physical

injuries, and that he is therefore entitled to an award of money damages under 42

U.S.C. §§ 1983 and 1985.1 The district court, adopting the magistrate judge’s

report and recommendation, dismissed Salomon’s complaint which was barred by

the doctrine of res judicata; Salomon had suffered an adverse judgment in a case he

had previously brought in the district court arising out of the alleged excessive

force incident, Salomon v. City of Jacksonville, etc., et al., Civ. Action No. 3:05-

cv-673-J-32HTS (M.D. Fla. July 19, 2005). For the reasons stated in the

magistrate judge’s report and recommended, we affirm the district court’s

judgment.

       AFFIRMED.




       1
         Salomon alleges that he is entitled to recover under § 1983 on the grounds that officer
Jameson’s conduct violated his rights under the First, Fourth, Fifth, Sixth, Eightth and
Fourteenth Amendments.

                                                2